Citation Nr: 1543172	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  10-43 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in November 2012.  A transcript of the hearing is associated with the claims file.

In a July 2014 decision, the Board granted an increase in the Veteran's disability rating for PTSD from 30 percent to 70 percent and implicitly denied the Veteran's claim for rating higher than 70 percent.  The Veteran appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand.  In a March 2015 Order, the Court granted the motion, vacated the July 2014 Board decision insofar as it denied a rating higher than 70 percent for PTSD, and remanded the case to the Board for further appellate review.

The July 2014 Board decision remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU) for further development.  That matter remains in remand status, and consequently is not the subject of the instant remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As per the JMR, additional, more recent VA treatment records must be obtained in order to ensure that VA satisfies its duty to assist the Veteran in development of this claim.  Specifically, VA treatment records dated on or after June 2012 should be obtained and associated with this claims file.  Additionally, VA should also ask the Veteran to identify any other private treatment records relating to his PTSD that may aid in the evaluation of this disability.  Finally, once all the relevant records have been associated with the claims folder, these records should be reviewed to determine whether they indicate a change in the Veteran's PTSD that would necessitate a new examination.

Accordingly, the case is REMANDED for the following action:

1.  To the extent not already accomplished in connection with the July 2014 Board remand instructions, obtain any relevant VA treatment records dated from June 2012 to the present from the Lebanon, Pennsylvania VA Medical Center, the Camp Hill, Pennsylvania VA Outpatient Clinic, or any other VA medical facility identified by the Veteran that may have treated the Veteran for PTSD or any other psychiatric disorder and associate those documents either with the claims file.
 
2.  Ask the Veteran to identify any additional treatment records related to his PTSD.  For any private treatment providers, instruct the Veteran that he can either submit those records or complete and return authorization for VA to obtain them.

3.  If newly obtained evidence indicates a change in the severity Veteran's PTSD, afford him a new VA examination to evaluate the current severity of that disability and make the claims folder available to the examiner.

4.  Ensure that all development complies with this remand and take any necessary remedial action.  After undertaking any other development deemed appropriate, readjudicate the claim in light of any additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

